[Cite as State v. Jenkins, 2013-Ohio-595.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                      HIGHLAND COUNTY


STATE OF OHIO,                                    :
                                                  :
             Plaintiff-Appellee,                  :         Case No: 12CA10
                                                  :
             v.                                   :
                                                  :         DECISION AND
CHRISTOPHER JENKINS,                              :         JUDGMENT ENTRY
                                                  :
             Defendant-Appellant.                 :         RELEASED 02/06/13



                                             APPEARANCES:

Bryan Scott Hicks, Lebanon, Ohio, for Appellant.

Anneka P. Collins, Highland County Prosecutor, Hillsboro, Ohio, for Appellee.


Kline, J.:

        {¶1}      Christopher Jenkins (hereinafter “Jenkins”) appeals the judgment of the

Highland County Court of Common Pleas, which convicted him of various crimes. On

appeal, Jenkins contends that his drug-related convictions are against the manifest

weight of the evidence. Because the jury could have reasonably concluded that

Jenkins’s guilt had been proven beyond a reasonable doubt, we disagree. Accordingly,

we overrule Jenkins’s assignment of error and affirm the judgment of the trial court.

                                                  I.

        {¶2}      A Highland County Grand Jury indicted Jenkins for (1) illegal manufacture

of controlled substance, (2) assembly or possession of chemicals used to manufacture

controlled substance with intent to manufacture controlled substance, (3) assault on a
Highland App. No. 12CA10                                                             2


peace officer, and (4) endangering children. Jenkins pled not guilty to all of the

charges.

       {¶3}   During Jenkins’s jury trial, the state introduced evidence that had been

submitted to the Ohio Bureau of Criminal Investigation (hereinafter “BCI”) for testing. A

BCI forensic scientist testified that the evidence contained methamphetamine.

       {¶4}   At the close of the state’s evidence, Jenkins’s trial counsel raised the

following objection:

                       [JENKINS’S TRIAL COUNSEL]: Your Honor, I’m

              going to object to all of the exhibits that were submitted to

              BCI * * * on the basis that [the BCI forensic scientist] testified

              that Stephanie Leach is the custodian of the exhibits at BCI *

              * *, she did not testify as to the chain of custody, he said that

              he turned them back to her, there was no testimony about

              that. So, I believe that there is a rupture in the chain of

              custody.

                       [THE STATE]: Well, I believe what he testified to is

              that [Stephanie Leach] is the in-take person and then they

              pick them up in a bin in the front office. And chain of custody

              does not go to -- it goes to credibility, not admissibility. So, I

              believe that the proper foundation has been laid for all of

              these exhibits. He testified that they had not been tampered

              with, the seal was as it was when BCI received it and when
Highland App. No. 12CA10                                                          3


              he was done with it he re-sealed it, initialed it, the whole nine

              yards. So, I believe the proper foundation has been laid.

                     [JENKINS’S TRIAL COUNSEL]: Your Honor, chain of

              custody is required to show that there has been no pollution

              of any of the evidence[;] you must show chain of custody. [A

              Greenfield police officer] was not on the witness list,

              however you allowed her to testify to chain of custody

              because it was on chain of custody only. For Stephanie

              Leach[,] she isn’t even here to testify to the chain of custody,

              so we don’t know what happened. The state’s own witness

              testified that she would have been the person that had them.

              And yet she was not here, she was not disclosed and she

              was not here to testify. Therefore, I believe that there has

              been a breach in the chain of custody and this evidence can

              not be admitted.

                     THE COURT: Well, the testimony was that [the Chief

              of Police] took them to BCI, they were put in the plastic bag

              and they were sealed. They were put, I don’t recall if he said

              Miss Leach or not. Then [the BCI forensic scientist]

              indicated that he received that bag sealed from the evidence

              bin. Now, in other cases, and it was not really explained in

              this case, but in other cases, and I know from procedure, the

              in-take officers don’t touch the stuff. They give you the bag,
Highland App. No. 12CA10                                                              4


              you seal it, you put it in there, they make the record of it,

              then the chemist or whoever comes to get it, they seal it and

              put it back, then the officers come back and pick it up, they

              don’t actually touch it. You know, it was a little bit vague

              here, but I think it is sufficient because it was sealed from

              [the Chief of Police], it was sealed to [the BCI forensic

              scientist] and it was sealed when it went back to the

              evidence room, it was sealed when it was picked up by [one

              Greenfield police officer], it was sealed when it was received

              by [another Greenfield police officer], and it was sealed until

              today --

                     [JENKINS’S TRIAL COUNSEL]: Your Honor.

                     THE COURT: Don’t interrupt. It was sealed until

              today. So, your objection is overruled. Transcript at 242-

              244.

       {¶5}   Jenkins did not present any evidence in his own defense.

       {¶6}   After the jury found Jenkins guilty of all of the charges, the trial court

sentenced him accordingly.

       {¶7}   Jenkins appeals and asserts the following assignment of error: “THE

VERDICT WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE AS THE

CHAIN OF CUSTODY WAS BROKEN REGARDING THE EVIDENCE OF

METHAMPHETAMINE.”

                                              II.
Highland App. No. 12CA10                                                                5


       {¶8}   Under his sole assignment of error, Jenkins contends that his drug-related

convictions are against the manifest weight of the evidence.

       {¶9}   In a manifest-weight-of-the-evidence review, we “will not reverse a

conviction where there is substantial evidence upon which the [trier of fact] could

reasonably conclude that all the elements of an offense have been proven beyond a

reasonable doubt.” State v. Eskridge, 38 Ohio St. 3d 56, 526 N.E.2d 304 (1988),

paragraph two of the syllabus; accord State v. Smith, 4th Dist. No. 06CA7, 2007-Ohio-

502, ¶ 41. We “must review the entire record, weigh the evidence and all reasonable

inferences, consider the credibility of the witnesses, and determine whether, in resolving

conflicts in the evidence, the trier of fact clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed and a new trial granted.” Id.,

citing State v. Garrow, 103 Ohio App. 3d 368, 370-371, 659 N.E.2d 814 (4th Dist.1995);

State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). But “[o]n the

trial of a case, * * * the weight to be given the evidence and the credibility of the

witnesses are primarily for the trier of the facts.” State v. DeHass, 10 Ohio St. 2d 230,

227 N.E.2d 212 (1967), paragraph one of the syllabus.

       {¶10} Jenkins bases his manifest-weight argument solely on the chain-of-

custody issue discussed in Section I of this opinion. “Any breaks in the chain of custody

go to the weight afforded to the evidence, not to its admissibility.” State v. Smith, 8th

Dist. No. 96348, 2011-Ohio-6466, ¶ 37; accord State v. Corder, 2012-Ohio-1995, 969
N.E.2d 787, ¶ 9 (4th Dist.). With this in mind, Jenkins makes the following argument:

              In this case, the jury never had the opportunity to weigh

              whether the break in the chain of custody was of sufficient
Highland App. No. 12CA10                                                             6


              weight to cast doubt on the evidence. The jury simply heard

              testimony that a bottle and a measuring cup had been

              seized, tested, and that the test results showed

              methamphetamine. They were never aware that there was a

              break in the chain of custody nor were they even aware that

              this was a factor to be weighed. This deprived Jenkins of a

              fair trial by jury. Brief of Appellant at 7.

Essentially, Jenkins argues that “[t]he judge should have informed the jury of the break

and allowed the jury to weigh that on its own merits.” Id.

       {¶11} We disagree with the crux of Jenkins’s argument. It was not the trial

court’s responsibility to inform the jury about the supposed break in the chain of

custody. That responsibility fell upon Jenkins’s trial counsel, who could have

challenged the credibility of the state’s evidence while (1) cross-examining the state’s

witnesses, (2) presenting the defense’s case in chief, or (3) making the closing

argument. But for whatever reason, Jenkins’s trial counsel did not make the jury aware

of the chain-of-custody issue that is the subject of this appeal.

       {¶12} Therefore, after reviewing the evidence that was actually before the jury,

we find the following: There is substantial evidence upon which the jury could have

reasonably concluded that the drug-related offenses had been proven beyond a

reasonable doubt. As a result, we overrule Jenkins’s assignment of error and affirm the

judgment of the trial court.

                                                                    JUDGMENT AFFIRMED.
Highland App. No. 12CA10                                                           7


                                  JUDGMENT ENTRY

       It is ordered that the JUDGMENT BE AFFIRMED. Appellant shall pay the costs
herein taxed.

       The Court finds that there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Highland County Common Pleas Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure. Exceptions.

McFarland, P.J. & Harsha, J.: Concur in Judgment & Opinion.


                                  For the Court


                                  BY: ____________________________
                                      Roger L. Kline, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.